Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered April 6, 1999, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life and 10 years, respectively, unanimously affirmed.
Defendant’s claims regarding the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks were fair comment on the evidence that properly responded to issues raised by the defense, and that there was no shifting of the burden of proof (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
A review of the record demonstrates that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
We perceive no basis for a reduction in sentence. *423We have considered and rejected the remaining contentions raised in defendant’s pro se supplemental brief. Concur— Nardelli, J.P., Sullivan, Ellerin, Lerner and Rubin, JJ.